Motion Granted and Order filed January 29, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-01023-CV
                                  ____________

     DONALD VAUGHN AND DKV ENTERPRISES, INC., Appellants

                                        V.

                      DAVID A. BJORKLUND, Appellee


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-22185

                                    ORDER

      On January 23, 2015, appellants notified this court that the parties had
reached an agreement to settle the issues on appeal and request an extension of
appellate deadlines for thirty days to file the docketing statement, pay for the
record, and pay the appellate filing fee. The motion is granted and we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket for thirty days from the date of this order. The appeal will be
reinstated on this court’s active docket at that time, or when the parties file a
motion to dismiss the appeal or other dispositive motion. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion.



                                     PER CURIAM



Panel consists of Justices Jamison, Busby and Brown.